DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to applicant’s argument filed on 02/12/2021. Claim 1 has been amended. Claims 9-21 are newly added.

Claim Objections
Claim 16 objected to because of the following informalities: Claim 16 is a independent claim and so should start with “A pneumatic tire…” instead of “The pneumatic tire…” Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made citing Uchida (US 20170182849, listed in IDS) in view of JP 2001187520 (hereinafter JP’520).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, (US 20170182849, listed in IDS) in view of JP 2001187520 (hereinafter JP’520).
Regarding claim 1, Uchida discloses a pneumatic tire comprising: a plurality of main grooves extending in a tire circumferential direction; and a plurality of land portions that are partitioned by at least one contact patch end (Figure 1-2, contact patch-T, [0039]) and the plurality of main grooves (Figure:1-2, circumferential grooves-22,[0032]); wherein at least one of the land portions comprises a protruding region that protrudes from a tread profile (Figure 1-4, rib/land comprises a protruding region-23) and a beveled region that is arranged at an end in a tire width direction of the at least one land portion (Figure-5, Chamfer-C provided on the edge of groove-22). 
Uchida did not explicitly disclose a connecting surface extending from an end in the tire width direction of a surface of the protruding region to an end in the tire width direction of a surface of the beveled region that connects a surface of the protruding region and a surface of the beveled region and that is arranged so as to be parallel to a line drawn normal to the tread profile. 
In the same field of endeavor pertaining to the tire art, JP’520 discloses a chamfered/stepped portion-20A and that chamfered is connected to the tread surface by a line drawn normal-HL to the tread profile-19 (Figure 1, translated version line -135, pg 4). Uchida’s protruding surface and the beveled region modified by JP’520 chamfered/beveled  portion-20A by a line drawn normal-HL to the tread profile-19, would result in producing the structure recited in the claim.
It would be obvious for one ordinary skilled in the art to modify Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, Jp’520).
Regarding claim 2, Uchida discloses the beveled region is one of two beveled regions that are arranged at respective ends toward the exterior in the tire width direction of a pair of the land portions that are arranged in next-to-outwardmost fashion in the tire width direction (Figure 5, Chamfer-C provided on the edge of groove-22). 
Regarding claim 3, Uchida discloses pneumatic tire is a pneumatic tire for which a vehicle mounting orientation is indicated, and comprises an indicator region that indicates an orientation in which the pneumatic tire 31is to be mounted on the vehicle ([0051-0052]); and the beveled region is arranged at an end which is toward the exterior when the pneumatic tire is mounted on the vehicle of that land portion which of the plurality of land portions is arranged in next-to-outwardmost fashion when the pneumatic tire is mounted on the vehicle (Figure 5, Chamfer-C provided on the edge of groove-22).
Regarding claim 4, Uchida discloses the surface of the beveled region is formed so as to be curved in such fashion as to present a convex appearance to the exterior in a tire radial direction (Figure 5, chamfered  portion-C or the curved structure protrudes to the exterior).
Regarding Claim 5, Uchida discloses that beveled region is a curved structure but did not explicitly disclose that the beveled region is formed in planar fashion.  JP’520 did disclose that the beveled region/step region 20A is in planar fashion (Figure 1).
It would be obvious for one ordinary skilled in the art to combine Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, JP’520).
Regarding claims 7 and 12, Uchida discloses a beveled region (Figure 5, Chamfer-C provided on the edge of groove-22) but did not disclose that the dimension in a direction of the line drawn normal to the tread profile of the connecting surface is less than a maximum value of an amount by which the beveled region is recessed from the from the tread profile. In the same field of endeavor pertaining to the tire art, JP’520 discloses a chamfered/stepped portion-20A that is connected to the tread surface by a line drawn normal-HL to the tread profile-19, line drawn normal to the tread profile of the connecting surface is less than a maximum value of an amount by (as shown in Figure 1, JP’520). 
It would be obvious for one ordinary skilled in the art to combine Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, JP’520).
Regarding claim 8, Uchida discloses a maximum value of an amount by which the beveled region is recessed relative to the tread profile is greater than a maximum value of an amount by which the protruding region protrudes from the tread profile (Figure 5, the maximum value by which the chamfer C is recessed relative to the tread profile L is greater than a maximum value G by which the protruding region protrudes from the tread profile).
Regarding Claims 9 and 17, Uchida discloses the protruded and chamfered regions in the tire tread profile (Figure 1-5, rib/land comprises a protruding region-23, Chamfer-C provided on the edge of groove-22) but did not disclose that the connecting surface is arranged so as to be parallel to a tire equatorial plane that is located centrally in the tire width direction of the pneumatic tire. In the same field of endeavor pertaining to the art of pneumatic tire, JP’520 discloses the connecting surface is arranged so as to be parallel to a tire equatorial plane that is located centrally in the tire width direction of the pneumatic tire as shown in Figure 1, by a line drawn normal-HL to the tread profile-19.
It would be obvious for one ordinary skilled in the art to combine Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, Jp’520).
Regarding Claims 10 and 18, Uchida discloses the protruded and chamfered regions in the tire tread profile but did not disclose that the connecting surface connecting the two structures. In the same field of endeavor pertaining to the art of pneumatic tire, JP’520 discloses the connecting surface is arranged so as to face the exterior in the tire width direction (Figure 1, connecting surface is arranged in the width W4 direction).
It would be obvious for one ordinary skilled in the art to combine Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, Jp’520).
Regarding Claims 11 and 19 Uchida discloses the protruded and chamfered regions in the tire tread profile but did not disclose that the connecting surface connecting the two structures. In the same field of endeavor pertaining to the art of pneumatic tire, JP’520 discloses least a part of the connecting surface is located toward the exterior in the tire radial direction from the tread profile (Figure 1, connecting surface-HL is located in the radial direction from the tread profile-19).
It would be obvious for one ordinary skilled in the art to combine Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, Jp’520).
Regarding claims 13 and 21, Uchida discloses a dimension in a direction of the line drawn normal to the tread profile of the connecting surface is less than a maximum value of an amount by which the protruding region protrudes from the tread profile (Figure 1, [0034], the protrusion of the main groove-22, on the equator is less than the maximum protrusion of the groove with protrusion Ga). 
Regarding Claims 14 and 20, Uchida discloses all of the plurality of land portions respectively comprise a protruding region that protrudes toward the exterior in the tire radial direction from the tread profile (Figure 2, showing protruding regions-23).
Regarding Claim 15, Uchida discloses the plurality of main grooves comprise a pair of center main grooves arranged so as to straddle the tire equatorial plane (Figure:1-2, circumferential grooves-22,[0032]); the plurality of land portions comprise a center land portion partitioned by the pair of center main grooves (Figure 1-2, showing rib/land portioned partitioned by main groove-22); and as viewed in a tire meridional section, the tread profile is defined by single circular arc containing three points constituted by the pair of contact patch ends and reference end edge of the center land portion (Figure 1-2, contact patch-T, [0039]).
Regarding Claim 16, Uchida discloses tire comprising: a plurality of main grooves extending in a tire circumferential direction (Figure:1-2, circumferential grooves-22,[0032]); and a plurality of land portions that are partitioned by at least one contact patch end (Figure 1-2, contact patch-T, [0039]) and the plurality of main grooves (circumferential grooves-22); wherein at least one of the land portions comprises a protruding region that protrudes from a tread profile (Figure 1-2, showing rib/land portioned partitioned by main groove-22), a beveled region that is arranged at an end in a tire width direction of the at least one land portion (Figure-5, Chamfer-C provided on the edge of groove-22).
Uchida did not disclose a connecting surface that connects a surface of the protruding region and a surface of the beveled region. In the same field of endeavor pertaining to pneumatic tire, JP’520 discloses a beveled /stepped portion-20A, that is  and (Figure 1, translated version line -135, pg 4). Uchida’s protruding surface and the beveled region modified by JP’520 chamfered/beveled  portion-20A by a line drawn normal-HL to the tread profile-19, would produce the structure recited in the claim.
It would be obvious for one ordinary skilled in the art to modify Uchida with that of the JP’520 for the purpose of improving properties of the tire in the snow and braking performance (abstract, Jp’520).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARC C HOWELL/Primary Examiner, Art Unit 1774